Exhibit 10.1

 

DHS 2 LLC Limited Liability Company Agreement

Dated as of April 30, 2012

 

FORM OF CERTIFICATE

 

THE MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES
LAWS.  ACCORDINGLY, SUCH MEMBERSHIP INTEREST MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF WITHOUT COMPLIANCE WITH SUCH ACT AND SUCH STATE SECURITIES
LAWS, AND THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO IT THAT
NO VIOLATION OF SUCH ACT AND SUCH STATE SECURITIES LAWS WILL RESULT FROM ANY
PROPOSED SALE, TRANSFER, OR OTHER DISPOSITION OF SUCH MEMBERSHIP INTEREST.

 

THIS CERTIFICATE EVIDENCES A MEMBERSHIP INTEREST IN DHS 2 LLC (THE “COMPANY”)
AND SHALL BE A SECURITY FOR THE PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL
CODE AS IN EFFECT IN THE STATE OF COLORADO . TRANSFER OR ENCUMBRANCE OF THE
MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY THE
PROVISIONS OF THE LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY, A COPY OF
WHICH MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE COMPANY, AND ALL THE
PROVISIONS OF WHICH ARE INCORPORATED BY REFERENCE IN THIS CERTIFICATE.

 

No.  [1]

DHS 2 LLC

a Limited Liability Company

under the laws of the State of Colorado

 

Membership Interest Certificate

 

 

This certifies that John Thomas and Sue Taylor JTWROS is the owner of 30
Membership Interest valued at One Hundred Fifty Thousand Dollars ($150,000) in
DHS 2 LLC (the “Company”) shown above, which Membership Interest is subject to
the terms of the Limited Liability Company Agreement of DHS 2 LLC, dated as of
April 30, 2012, as the same may be amended, restated, modified or supplemented
from time to time in accordance with the terms thereof (the “Limited Liability
Company Agreement”). This Membership was paid with 300,000 common shares of GDT
Tek, Inc., stock (attached), valued at $.50 per share, and represent 30
Membership Interest

 

This Membership Interest Certificate may be transferred by the lawful holders
hereof only in accordance with the provisions of the Limited Liability Company
Agreement.

 

IN WITNESS WHEREOF, the said Company has caused this Membership Interest
Certificate to be signed by its duly authorized Officer and accepted by its new
Member or this 21 day of May, 2012.

 

DHS 2 LLC John Thomas and Sue Taylor JTWROS       By: __/s/ Bo
Linton_____________________________   By: _/s/ John
Thomas_________________________   Name: Bo Linton   Name: On Behalf of John
Thomas and Sue Taylor  

Title: President JTWROS

 

 

 

